Citation Nr: 1416575	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-42 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his Cousin


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from April 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

The Board remanded this matter in October 2012 for additional development, to include the scheduling of a hearing before the Board.  The hearing occurred in March 2013 and a transcript of the hearing has been associated with the claims file; however, the remainder of the development ordered was not substantially completed.  The Board remanded this matter in July 2013 for compliance with the October 2012 remand directives.  All development has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: Locate and associate with the claims file procedural documents and the temporary file, if any.

In October 2012 and July 2013, the Board remanded this matter, in part, to associate with the claims file certain documents.  The Board noted that a February 2009 deferred rating decision indicated that a temporary file should be combined with the Veteran's claims file.  The Board also observed that the Veterans Appeals Control and Locator System (VACOLS) reflected that the Veteran's substantive appeal was received by the RO on October 30, 2009 and that the claims for entitlement to service connection for traumatic brain injury, left eye blindness, left hemiplegia secondary to cerebrovascular accident, and laceration to the right side of the neck were all considered withdrawn by the Veteran as of November 4, 2009.  In both remands, the Board found no indication that a temporary file had been associated with the claims file or electronic Virtual VA or VBMS file.  The Board also found that the substantive appeal and documentation of the withdrawal of claims had not been associated with the claims file or electronic file.  Therefore, in both remands, the Board directed the RO/AMC to ensure that the Veteran's entire claims file, including any temporary files and his October 2009 substantive appeal, were associated with his claims file.  Unfortunately, while the AMC associated with the claims file correspondence requesting the temporary claims file, a response to the AMC's request was not received nor were the outstanding documents associated with the claims file.  Accordingly, a remand is necessary to ensure that this action can be substantially completed. See Stegall v, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1. Ensure that any temporary files as well as the October 2009 substantive appeal are associated with the VBMS or Virtual VA file.  If the referenced temporary file does not exist or if it has already been associated with the claims file please note such in the claims file.

2. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The purpose of this remand is to obtain additional development and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


